IN THE SUPREME COURT OF THE STATE OF DELAWARE

CURTIS FINNEY, §
§ No. 522, 2015
Defendant Below, §
Appellant, § Court Below-Superior Court of
§ the State of Delaware
v. §
§ Cr. ID No. 1308007988
STATE OF DELAWARE, §
§
Plaintiff Below, §
Appellee. §

Submitted: April 1, 2016
Decided: May 27, 2016

0 R D E R

This 27"‘ day of May 2016, having considered the State of Delaware’s
consented-to motion to remand for resentencing,

IT IS HER.EBY ORDERED that the motion is GRANTED, and this case is
remanded to the Superior Court for resentencing The appellant and his defense
counsel should receive notice of and attend the sentencing proceeding.*

Jurisdiction is not retained.